DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 09/02/2022 have been entered and carefully considered with respect to claims 1 – 12, which are pending in this application. Claims 1 and 7 are amended. No claims were cancelled. No new matter was added.


Continued Examination Under 37 CFR 1.114
3.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.


Response to Arguments
Rejection of Claims under 35 USC § 103
4.	Applicants’ arguments with respect to claims 1 - 12 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 5 - 8:
	Applicant argues that the cited references do not disclose or suggest at least the features of claim 1, and does not agree the rejection of claim 1 on the basis of Wang. The cited references do not disclose or suggest at least that (i) "a first value for the first flag indicates that all of the plurality of sub-pictures have independence" and (ii) "a second value for the first flag indicates that at least one of the plurality of sub-pictures does not have independence," as recited in amended claim 1. 
 	Accordingly, claim 1 is not rendered obvious by Wang for at least these reasons. 
Zhou was not cited with respect to the aforementioned features, and indeed do not cure the foregoing deficiencies in Zhou, either individually or in in combination with Wang Therefore, claim 1 is not rendered obvious by Wang and Zhou, either individually or in combination. Accordingly, the rejections of claim 1 and its dependent claims should be withdrawn, and the claims should be allowed. 
 	Claim 7 has been amended to recite similar features as in claim 1. Therefore, for at least similar reasons as discussed above in connection with claim 1, the rejections of claim 7 and its dependent claims also should be withdrawn, and the claims should be allowed. 
 Response to Applicant’s arguments
   	Examiner however does not ascribe to Applicant’s line of reasoning in regard to claim 1 and claim 7, and their dependent claims 
After review of Applicant’s arguments, Examiner reiterates that, although Zhou appears not to be specific about “determining whether the plurality of sub-pictures have independence, wherein the determination on whether to have independence is based on a first flag representing whether all of the plurality of sub-pictures have independence,” those features are, nonetheless, suggested by Bross et al. (“Versatile Video Coding (Draft 6), JVET of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 15th Meeting: Gothenburg, SE, 3-12 July 2019”)
Thus, the rejection of independent claims 1, 7, and their respective dependent claims are reiterated, under new grounds of rejection established as follows.  
	

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

  
8.	Claims 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20130202051 Ai), in view of Wang et al. (US 20210337228 A1), hereinafter “Wang,” and in view of Bross et al. (“Versatile Video Coding (Draft 6), JVET of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 15th Meeting: Gothenburg, SE, 3-12 July 2019”), hereinafter “Bross.”

	In regard to claim 1, Zhou discloses: a video decoding method (See Zhou, Abstract: method for decoding a compressed video bit stream in a video decoder; Pars. 0007, 0043, 0046, and 0095) comprising: 
 	determining whether a picture is encoded according to (See Zhou, Abstract: method for decoding a compressed video bit stream in a video decoder, and which includes determining that a picture is encoded in the compressed bit stream as a pre-determined number of independently encoded sub-pictures; See also Pars. 0007, 0008, and 0086; Figs. 8 - 11 and Fig. 13: example of sub-picture entry signaling in a compressed bit stream) 
	partitioning the picture into the plurality of sub-pictures when it is determined that the picture is encoded according to (See Zhou, Figs. 8 -11, and Par. 0040: particular sub-picture partitioning used by an encoder is signaled in the compressed bit stream. In some embodiments, the signaling is explicit. In some embodiments, the some or all of the signaling is implicit; Pars. 0074, 0093: sub-picture within a picture from information encoded in the bit stream; Par. 0131: information regarding sub-pictures described herein as being signaled in an adaptation parameter set may be signaled at another suitable location in the compressed bit stream, e.g., in a picture parameter set) obtaining the subpicture partitioning information; (See again Zhou, Par. 0040, as cited above; See also Par. 0069)) 
Zhou appears not to be specific about determining whether the plurality of sub-pictures have independence, wherein the determination on whether to have independence is based on a first flag representing whether all of the plurality of sub-pictures have independence; 
wherein a first value for the first flag indicates that all of the plurality of sub-pictures have independence, and wherein a second value for the first flag indicates that at least one of the plurality of sub- pictures does not have independence
Nonetheless, teaches a flag for determining whether the plurality of sub-pictures have independence, wherein the determination on whether to have independence is based on a first flag representing whether all of the plurality of sub-pictures have independence. (See Wang, Pars. 0048, 0067: a flag can be signaled in the SPS to indicate when a sub-picture is a temporal motion constrained sub-picture; the flag allows for providing independent extraction functionality and non-motion constrained sub-pictures for increased coding efficiency when independent extraction is not desired; See also Par. 0108: motion constrained sub-pictures flags 534 indicate whether each sub-picture 522 is a temporal motion constrained sub-picture; hence, the decoder can read the motion constrained sub-pictures flags 534 and determine which of the sub-pictures 522 can be separately extracted)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Zhou and Wang, before him/her, to combine the features of those references to implement a method of video decoding (See Zhou, Abstract and Pars. 0007, 0043, 0046, and 0095))  such that the flag as depicted in Wang allows for independent extraction functionality for increased coding efficiency when independent extraction is not desired, since the flag allows for increased functionality and/or increased coding efficiency, which reduces the usage of network resources, memory resources, and/or processing resources at the encoder and the decoder. (See Wang, Pars. 0067 and 0108)
	Moreover, Bross teaches: wherein a first value for the first flag indicates that all of the plurality of sub-pictures have independence, and wherein a second value for the first flag indicates that at least one of the plurality of sub- pictures does not have independence (Bross discloses an image decoding method comprising a step of dividing a picture into a plurality of sub-pictures when the value of subpics_present_flag is 1 (See pages 88 and 153 of Bross}; - (Instant claim 1 differs from Bross by performing a step of determining whether a plurality of sub-pictures have independence, on the basis of a first flag indicating whether all of the plurality of sub-pictures have independence. However, the above feature could be derived by a person skilled in the art through a simple design change to the feature in Bross wherein subpic_treated_as_pic_flag (i) indicates whether an ith sub-picture has independence (see page 89))). - Therefore, claim 1 does not involve an inventive step in the light of Bross combined with Zhou and Wang.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Zhou, Wang, and Bross, before him/her, to combine the features of those references to implement a method of video decoding, by performing a step of determining whether a plurality of sub-pictures have independence, on the basis of a first flag indicating whether all of the plurality of sub-pictures have independence, which could be derived through a design change to Bross’s concept, (Pages 88, 89 and 153) thereby increasing coding efficiency, which reduces the usage of network resources, memory resources, and/or processing resources.

	In regard to claim 2, the combination of Zhou and Wang discloses: the method of claim 1, wherein when the first flag represents that at least one of the plurality of sub-pictures does not have independence, (See rationale applied to rejection of Claim 1 as analyzed above: Wang in the teaching of a flag for determining whether the plurality of sub-pictures have independence, wherein the determination on whether to have independence is based on a first flag representing whether all of the plurality of sub-pictures have independence. (See Wang, Pars. 0048, 0067: a flag can be signaled in the SPS; the flag allows for providing independent extraction functionality and non-motion constrained sub-pictures for increased coding efficiency when independent extraction is not desired; See also Par. 0108: motion constrained sub-pictures flags 534 indicate whether each sub-picture 522 is a temporal motion constrained sub-picture; hence, the decoder can read the motion constrained sub-pictures flags 534 and determine which of the sub-pictures 522 can be separately extracted)) a second flag representing whether each sub-picture has independence is parsed for each of the plurality of sub- pictures. (Zhou teaches obtaining a second flag indicating whether subpicture partitioning information is explicitly signaled the subpictures of the current picture are independently coded; (See Abstract and Par. 007: determining that a picture is encoded in the compressed bit stream as a pre-determined number of independently encoded sub-pictures; Par. 0086: flags indicating the CU/PU/TU partitioning of an LCU, the partitioning modes for the CUs)
   	
	In regard to claim 3, the combination of Zhou and Wang discloses: the method of claim 1, wherein partitioning the picture includes determining a number of the sub-pictures included by the picture (See Zhou, Abstract: method includes determining that a picture is encoded in the compressed bit stream as a pre-determined number of independently encoded sub-pictures; Pars. 0074, 0075 and 0086: disclosure of number of subpictures as related to a flag value greater than 1; See also Par. 0069: explicit signaling of number of sub-picture columns, derived in a PPS from the number of sub-pictures specified for the level in use; - (i.e., obtaining a flag indicating a number of subpictures of a current picture, based on value of the flag)) and determining position information and size information of each of the sub-pictures. (See Wang on determining position information in Pars.0053, 0058, 0068 and 0109: decoder can determine how to position the sub-pictures 522/523 and slices 524/525 by reading the SPS 510 and relevant slice headers 514; See Zhou on determining size information with the teaching of a method wherein the subpicture partitioning information indicates a size of a subpicture from among the at least one subpicture. (Zhou, Par. 0027; See also Pars. 0037, 0039 and 0051); See further Wang, Par. 0064: Sub-picture layout information includes sub-picture location and sub-picture size)
 
	In regard to claim 4, the combination of Zhou and Wang discloses: the method of claim 3, wherein signaling of the position information is omitted for a first one among the sub-pictures. (See Wang on omitting signaling of the position information for a sub-picture among the sub-pictures, Par. 0066: by disallowing sub-picture gaps and overlaps, the complexity of the decoder can be decreased as the decoder is not required to account for potential gaps and overlaps when determining sub-picture sizes and locations)
 
	In regard to claim 5, the combination of Zhou and Wang discloses: the method of claim 3, wherein signaling of the size information is omitted for a last one among the sub-pictures. (The rationale applied to rejection of Claim 4 as analyzed above, also applies, mutatis mutandis, to rejection of Claim 5, in regard to omitting signaling of the size information for a sub-picture among the sub-pictures, on the basis of Wang, Pars. 0066 and 0112; Par. 122: when a picture is not partitioned into two or more sub-pictures, the properties of the sub-picture (e.g., location, size, etc.), except the sub-picture ID, may be not present/signaled in the bitstream) 

	In regard to claim 6, the combination of Zhou and Wang discloses: the method of claim 3, wherein the size information includes width information representing a number of coding tree units for a horizontal direction in the sub-picture and height information representing the number of coding tree units for a vertical direction in the sub-picture. (See Zhou, Pars. 0060 - 0064: width information for a horizontal direction in the sub-picture and height information for a vertical direction in the sub-picture)      

	In regard to claim 7, the combination of Zhou and Wang discloses: a video encoding method comprising: determining whether a picture is to be encoded according to a plurality of sub-pictures; partitioning the picture into the plurality of sub-pictures when it is determined that the picture is to be encoded according to the plurality of sub-pictures; and determining whether the plurality of sub-pictures have independence, wherein a first flag representing whether all of the plurality of sub-pictures have independence is encoded in a bitstream, wherein a first value for the first flag indicates that all of the plurality of sub-pictures have independence, and wherein a second value for the first flag indicates that at least one of the plurality of sub- pictures does not have independence. (Claim 7 is a video encoding method which represents the counter part of the video decoding method of Claim 1. The rationale applied to rejection of Claim 1 also applies, mutatis mutandis, to rejection of Claim 7; See also Par. 0008: video encoder comprising a plurality of encoder processing cores. The method includes partitioning a picture into a pre-determined number of sub-pictures, wherein each sub-picture can be independently encoded) 

	In regard to claim 8, the claim discloses: the method of claim 7, wherein when the first flag represents that at least one of the plurality of sub-pictures does not have independence, a second flag representing whether each sub-picture has independence is encoded for each of the plurality of sub- pictures. (Claim 8 is a video encoding method which represents the counter part of the video decoding method of Claim 2, as analyzed above. The rationale applied to rejection of Claim 2 also applies, mutatis mutandis to rejection of Claim 8) 
 
	In regard to claim 9, the claim discloses: the method of claim 7, wherein the method further includes encoding partitioning information of the picture, and wherein the partitioning information includes position information and size information of each of the sub-pictures. (Claim 9 is a video encoding method which represents the counter part of the video decoding method of Claim 3, as analyzed above. The rationale applied to rejection of Claim 3 also applies, mutatis mutandis to rejection of Claim 9) 
 
	In regard to claim 10, the claim discloses: the method of claim 9, wherein encoding of the position information is omitted for a first one among the sub-pictures. (Claim 10 is a video encoding method which represents the counter part of the video decoding method of Claim 4, as analyzed above. The rationale applied to rejection of Claim 4 also applies, mutatis mutandis to rejection of Claim 10)  

	In regard to claim 11, the claim discloses: the method of claim 9, wherein encoding of the size information is omitted for a last one among the sub-pictures. (Claim 11 is a video encoding method which represents the counter part of the video decoding method of Claim 5, as analyzed above. The rationale applied to rejection of Claim 5 also applies, mutatis mutandis to rejection of Claim 11) 
 
	In regard to claim 12, the claim discloses: the method of claim 9, wherein the size information includes width information representing a number of coding tree units for a horizontal direction in the sub-picture and height information representing the number of coding tree units for a vertical direction in the sub-picture. (Claim 12 is a video encoding method which represents the counter part of the video decoding method of Claim 6, as analyzed above. The rationale applied to rejection of Claim 6 also applies, mutatis mutandis to rejection of Claim 12)


References considered but not cited
9.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Seregin et al. (US 20210195173 A1) teaches MOTION COMPENSATION USING SIZE OF REFERENCE PICTURE.
		Hsiang et al. (US 20210203996 A1) teaches Video Encoding or Decoding Methods and Apparatuses related to High-level Information Signaling.
		Hu et al. (US 20210014515 A1) teaches MEMORY CONSTRAINT FOR ADAPTATION PARAMETER SETS FOR VIDEO CODING.
	
	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487